Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes TSUYUGUCHI et al. (U.S. 4318779) in view of FUJIMOTO et al. (USPGPUB 2012/0144734).
TSUYUGUCHI et al. teach blast furnace coke that contains low grade coal and a blended coal.  The blended coal compresses not less than 80% coking coal and not more than 20% low grade coal.  The properties of the blended coal and the low grade coal meet the claimed limitations. 
TSUYUGUCHI et al. do not teach mixing iron ore into the blast furnace coke.
FUJIMOTO et al. teach a method for manufacturing metallurgical formed carbon iron composite wherein iron ore is mixed with coal to produce a briquetted material and then carbonized.  
FUJIMOTO et all do not teach that the coal used is a mixture of coal that meet the claimed limitations.  
There is not motivation to add iron ore to the process that TSUYUGUCHI et al. teach to produce blast furnace coke as TSUYUGUCHI et al. already produces a blast furnace coke.  FUJIMOTO et al. on the other hand teach that the coal used is a blend of slightly caking coal and non-caking coal.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771